         Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 1 of 7 Page ID #:1

                                                                                     ~~~~~~~


       Bobby Borisov
       13596 Hatchet Place                                                   2~2~ .111. -2 AM 10~ ~6
     2 Fontana, CA 92336                                                    ~, ~~,~ ~ ; ~~ _ ~~`T e~~~ T
       310-498-4989                                                          CEh1T~d1;L JlST Gf C~,~iF.
     3 Bobbycvbbiholdin~_com
                        7s                                                           R ~ ~ E Ft S IDE

     4

     5   Plaintiff in Pro Se

     6

     7

     8                                 UNITED STATES DISTRICT COURT

     9                                EASTERN DISTRICT OF CALIFORNIA
    to


         BOBBY BORISOV, AN INDIVIDUAL
~ 5 ~2                                                      "~"~~V20-01337                                     ~~lkx
                         Plaintiff,
    13
                               vs.                          COMPLAINT
    14
                                                            DEMAND FOR A JURY TRIAL
    l5 WELLS FARGO & COMPANY; WELL
       FARGO BANK, N.A.; and Does 1 through 10
    16
       inclusive
    17           Defendants.

    18

    19          Plaintiff, Bobby Borisov ("Plaintiff'), alleges the following against Defendant Wells
    20   Fargo &Company and Wells Fargo Bank, N.A. and Does 1 through 10, inclusive (collectively,
    2l "Defendants"), and in support thereof, avers as follows:

    22                                         JURISDICTION AND VENUE
    23           1.      This Court has subject matter jurisdiction over this action because the parties are
    24   citizens of different counties and the controversy exceeds the value of $75,000.
    25          2.       This Court has personal jurisdiction over Defendants because they transact a
    26   substantial amount of business in this state.
    27           3.      Venue is proper int his judicial district because a substantial amount ofthe
    28   transactions at issue occurred in this district.




                                                      COMPLAINT
                                                                                        P       ~~
        Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 2 of 7 Page ID #:2




  1                                                      PARTIES
  2            4.      Plaintiff, BOBBY BORISOV,is an individual and a small business owner
  3     residing in Fontana, California. Plaintiff operates a factory in the city of Riverside, California,
 4      called BB Encore.
  5            5.      Because Plaintiff satisfied the eligibility requirements for the assistance provided
 6      by the PPP loans, Plaintiff submitted an application through Wells Fargo. However, due to
 7      Wells Fargo's wrongful conduct, as alleged herein, Plaintiffs loan application was not timely or
 8 properly processed, causing the loan to be denied and jeopardizing Plaintiffls business and
 9 ultimately causing its collapse.
to             6.       Defendant WELLS FARGO &COMPANY is a California Corporation, whose
11      primary place of business is 420 Montgomery Street San Francisco, CA 94104.
12             7.      Defendant WELLS FARGO BANK,N.A., is a bank and the main subsidiary of
13      WELLS FARGO &COMPANY,also headquartered at 420 Montgomery Street San Francisco,
14      CA 94104.
15             8.      Plaintiff does not know the true names and legal capacities of the Defendants
16      herein as Does 1 through 10, inclusive, and therefore sues said Defendants by such fictitious
17      names. Plaintiff is informed and believes and thereupon alleges, that each of the Defendants
18      designated herein as Does, are legally responsible in some manner for the events and happenings
19      herein referred and for causing the injuries and damages as herein alleged. Plaintiff will seek
20      leave of Court to amend his Complaint to allege the true names and/or capacities of such
21      fictitiously named Defendants once ascertained.
22 '~                                    INTRODUCTORY ALLEGATIONS
23             9.      Wells Fargo, fresh on the heels of being forced to pay $3 billion to resolve an
24      egregious "fake account" scandal designed by the senior executives of the Company to maximiz
25      profits at the expense of innocent consumers, has engaged in yet another scam motivated by the
26      Company's endless greed. This time the wrongful conduct is equally despicable and unlawful —
27      manipulating the CARES Act Paycheck Protection Program ("PPP").
28




                                                        2
                                                    COMPLAINT
     Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 3 of 7 Page ID #:3




 1           10.     Wells Fargo's present misconduct is eerily similar to its previous alleged c
 2   as they both involve manipulation the sequence of transactions or applications in order to

 3 ~ maximize its profits.

 4           1 1.   On March 27, 2020, the President of the United States signed the Coronavirus

 5   Relief and Economic Security Act(the CARES Act)(Pub. L. 116-136) into law, providing relief

 6   to the stock market, banks and ostensibly to small businesses. However, while the government
 7   can, on a moment's notice, create and distribute money to prop up capital markets and large

 8 banking institutions through the federal reserve, no such mechanism exists to provide assistance

 9 to small businesses.

10           12.    Thus, as part of the CARES Act, Congress appropriated over $340 billion in
1 1 funds to the Small Business Administration ("SBA"), so that small business could obtain loans

12   cover payroll and avoid massive layoffs attendant to the COVID-19 crisis through existing

13   programs which require banks to act as intermediaries. The $349 billion in aid is commonly

14   known as the Payroll Protection Act.

15           13.    The CARES Act gave the SBA rulemaking authority as to the administration and
16   distribution ofPPP loans which began to be dispersed on Apri13, 2020.

17           14.    On April 16, 2020 the SBA reported that the entirety ofthe $349 billion

18   appropriated had been disposed of, less than two weeks after the funds became available.

19           15.    Defendant Wells Fargo is one of the largest banking institutions in the United

20 States with over $1.9 trillion in assets and over 15 million customers, including businesses large
21   and small.

22           16.    On Apri12, 2020, the SBA announced that it would begin accepting PPP

23   Applications on Apri13, 2020.

24          17.     Soon thereafter, Wells Fargo initially limited applications to those business who

25   had apre-existing lending relationship with the Company and/or prioritized loan applications

26 from larger companies seeking higher loan amounts because processing those applications first

27   generated larger loan origination fees for the institution.
28




                                                     3
                                                 COMPLAINT
       Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 4 of 7 Page ID #:4




 1             18.    The next statement made by Wells Fargo expressed that it "will expand its
 2     participation in the Paycheck Protection Program and offer loans to a broader set of its small

 3     business and nonprofit customers subject to the terms of the program" was an affirmative
 4     representation that Wells Fargo would focus its attention on "its small business and nonprofit

 5 customers" and would conform its conduct to the "terms ofthe program" including processing

 6     applications on a first-come, first-served basis.
 7            19.     Wells Fargo desired to participate in the PPP program because the program
 8 offered it large commissions of between 1-5% ofthe loan amount. This represented a very

 9 ~ attractive opportunity for Wells Fargo since the loans were risk-free due to the fact that they are

10 guaranteed by the SBA and the federal government. The United States Treasury stated the

11     following when rolling out the PPP:

12 I          a.      "Are these loans guaranteed by the SBA? Yes,the SBA guarantees 100% of the
13     outstanding balance, and that guarantee is backed by the full faith and credit of the United
14     States."(See United States Treasury,"PAYCHECK PROTECTION PROGRAM
15     INFORMATION SHEET FOR LENDERS" available at

16     hops://home.treasur-~~ov/systezn/files/136/PPP%201,ender%20Info~-oration%?OFact°%20Shcet.~'i

~~ ar>
18            20.     The commission of 1-5% ofthe loan amount was calculated according to the
19 following schedule given to lenders by the United States Treasury

20            a.      How will lenders be compensated? Processing fees will be based on the balance

21     of the financing outstanding at the time of final disbursement. SBA will pay lenders fees for

22     processing PPP loans in the following amounts:

23            •       Five (5) percent for loans of not more than $350,000;

24            •       Three(3)percent for loans of more than $350,000 and less than $2,000,000; and

25            •        One(1) percent for loans of at least $2,000,000.

26            21.     Smaller loans resulted in smaller commissions for Wells Fargo (the percentage of

27     the commission for smaller loan amounts was nominally greater than that for higher loan

28     amounts for the very reason that a higher absolute commission is earned on higher loan



                                                       4
                                                   COMPLAINT
     Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 5 of 7 Page ID #:5




 1   ~ ~ amounts). In addition to the fact that smaller loans resulted in smaller commissions, Wells F
 2    was aware that small loans required a substantial larger amount of work to process.
 3            22.     The result of Wells Fargo's conduct was that small and minority-owned business,
 4   I those form whom the PPP program was designed for, were shut out from the loans.
 5            23.     Wells Fargo failed to disclose that it was only favoring its existing big customers
 6    with pre-existing lending relationships with the Company,and that it was processing the PPP
      applications it received in such a manner as to maximize its commissions with the least amount
 8    of work in order to make the bank the most money.
 9           24.      Had Wells Fargo complied with the law, small businesses such as Plaintiff's
to    could have submitted their PPP applications to other financial institutions that were processing
I1    applications on a first-come, first-served basis.
12           25.      Plaintiff registered with Wells Fargo on Apri17, 2020 after he was unable to
13    register sooner due to the lack of communication from the institution that the link was live on
14    Apri12, 2020.
15           26.      When Plaintiff attempted to register on April 5, 2020, he was told the link had
16    gone live on Apri12, 2020 and had since been down due to too many applications flooding the
17    site. Plaintiff was finally able to register on Apri17, 2020.
18           27.      After the registering and filling out a form that explained why he was interested i
19    a PPP loan he was able to submit an application on April 15, 2020.
20           28.      On May 7, 2020 Plaintiff received an email that they required more documents
21    which he then submitted and has since had no response.
22           29.      Plaintiff, being a small business owner, was not knowledgeable about the PPP
23    requirements or the additional required documentation.
24           30.      It is Plaintiff's position that Wells Fargo manipulated the process of the loans
25    which directly affected small businesses and negated the much-needed help that the PPP loans
26    were created for in the first place.
27                                              CAUSES OF ACTION
28                                              For 40 U.S. Code X123



                                                      5
                                                  COMPLAINT
     Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 6 of 7 Page ID #:6




 1           31.     Plaintiff incorporates and re-alleges each and every allegation set forth above as i
 2   fully set forth herein.
 3           32.     Defendants were obligated to inform Plaintiff of all the information possessed by
 4   them that was relevant to Plaintiff's interest.
 5           33.     In addition, once Defendants communicated certain facts to Plaintiff, they were
 6   required to disclose additional facts necessary to avoid misleading Plaintiff.
             34.     At the same time, Defendants failed to disclose to Plaintiff that Wells Fargo did
 8   not intend to fulfill its promises, did not intend to adhere to the PPP regulations did not intend to
 9   process PPP loans on a first-come, first-served basis, and intended to prioritize higher value
l0 loans and/or "more important" customers.
11           35.     As a result of Wells Fargo's unfair business practices and concealment ofthese
12   material facts, Plaintiff's business that was entitled and could have received much needed
13   assistance to keep them open and providing to the economy, is now forced to close.
14                                            For Uniust Enrichment
15           36.     Plaintiff incorporates and re-alleges each and every allegation set forth above as i
16   fully set forth herein.
17           37.     By their wrongful acts and omissions, Defendants were unjustly enriched at the
18   expense of, and to the detriment of Plaintiff.
19           During these uncertain times, Defendants received unlawful commissions or profits
20   relating to the PPP loan program as a result of prioritizing higher dollar loan applications and by
21   failing to adhere to their own representations and the regulations governing the PPP loan
22   program.
23           38.     Plaintiff was harmed and his business affected irreparably due to the mishandling
24   of his application which led to the PPP loan not coming through to assist him.
25           39.     Plaintiff seeks an order from this Court mandating disgorgement of the unjust
26   enrichment received by each defendant.
27 ///

28   ///




                                                     6
                                                 COMPLAINT
     Case 5:20-cv-01337-JGB-SHK Document 1 Filed 07/02/20 Page 7 of 7 Page ID #:7




 1                                         PRAYER FOR RELIEF
 2          WHEREFORE,Plaintiff prays for judgment as follows:
 3   Against all Defendants:

 4          1.      For an order declaring Defendants' actions to be unlawful;
 5          2.      For declaratory and equitable relief to Plaintiff;
 6          3.      For an award of all recoverable compensatory, statutory, and other damages
 7   sustained by Plaintiff in the amount of not less than $3,000,000;

 8          4.      For costs of suit incurred therein; and,
 9          5.      For such other and further relief as this Court deems just and proper.
10                                          JURY TRIAL DEMANDED
11          Plaintiff requests a trial by jury of all claims that are so triable.

12   Dated: May 14, 2020

13

14                                                        Bobby Borisov, in Pro Se

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      7
                                                  COMPLAINT
